On information charging that he did unlawfully convey intoxicating liquor, plaintiff in error, Lenton Lacefield, was tried and found guilty, and, in accordance with the verdict of the jury, was sentenced to pay a fine of $50 and to be confined in the county jail for 30 days. From the judgment he appeals, and assigns as error that the verdict is contrary to the law and the evidence, and that the court erred in the instructions to the jury, and erred in refusing requested instructions.
D.D. Mauldin, constable, and S.E. Mauldin, as witnesses for the state, testified that they saw the defendant driving on the highway in Hughes county towards the town of Stuart, and just before they met him he broke a one-half gallon jar which he was carrying in his car, and when he smashed it they picked up a part of the broken jar and found that it contained corn whisky.
The defendant, as a witness in his own behalf, testified that he found the whisky on the mountain about half a mile north of the iron post, and put it in his car, and when he saw the officers he broke the jar. *Page 153 
On his own statement, the defendant is guilty as charged, and, the jury having fixed the minimum punishment, it would serve no useful purpose to review the instructions excepted to.
The judgment of the trial court is therefore affirmed.
BESSEY, P.J., and EDWARDS, J., concur.